Opinion of the Court delivered hy


Tompkins, Judge.

Taylor brought his suit against Crane before a justice of ithe peace and obtained judgment against him. Crane appeal ed tothe circuit court. That court dismissed his appeal; and he appeals to this court. Crane assigns for error, that the Circuit court dismissed his appeal. There is no bill of exceptions to show on the record the reasons why the appeal was dismissed, and this court must presume that the
*286Cuit court gave a correct judgment, when nothing appears-the record to show the contrary.
The Judgment of the circuit court is therefore affirmed-